I dissent. The case presented by this record cannot, in my opinion, be distinguished in any material respect from Byrne v.Alas, 74 Cal. 628.
It is true the grant to Warner, under which the appellant claims, did not contain the provision quoted from the Estudillo grant (74 Cal. 635), that "he shall in no way disturb nor molest the Indians who are established or living thereon at the present time," but it was an express condition of the Warner grant that he should not interfere with the roads or other "servidumbres,"
and it appears from the authorities cited by appellant that the word servidumbres had a meaning in Spanish law broad enough to include the servitude corresponding to the right of occupancy claimed by these defendants as successors of the christianized mission Indians, who, according to the evidence excluded by the superior court, were established and living upon some, at least, of the lands in controversy long before the date of the Warner grant.
The claim that our decision in Byrne v. Alas, supra, has been overturned by subsequent decisions of the supreme court of the United States, is, I think, unsupported by the cases cited by counsel, and in the absence of controlling authority I am unwilling to depart from the doctrine established here upon mature consideration.